Citation Nr: 0701173	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

This case was previously before the Board in September 2005, 
at which time the Board denied the veteran's increased rating 
claim for PTSD.  The remote procedural history of the case 
was discussed in that decision and will not be repeated here.  

The veteran duly appealed the Board's September 2005 decision 
to the United States Court of Appeals for Veterans Claims 
(the Court), which by way of an October 2006 Order remanded 
the case to the Board for compliance with the instructions of 
a Joint Motion for Partial Remand submitted on behalf of 
counsel for the veteran and the Secretary of Veterans 
Affairs.  The content of the Joint Motion will be set forth 
in greater detail below.

Issue not currently on appeal

The September 2005 Board decision also denied the veteran's 
claim of entitlement to service connection for prostate 
cancer.  The veteran's appeal of this issue to the Court was 
dismissed by the Court's October 2006 Order.  The Board's 
September 2005 decision is accordingly final.  See 38 C.F.R. 
§ 20.1100 (2006).  The matter of service connection for 
prostate cancer has therefore been resolved and will be 
discussed no further herein.




FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
social isolation, irritability, flashbacks, sleep 
disturbance, and problems with short-term memory.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 50 
percent, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected PTSD.  He essentially contends that the 
symptomatology associated with this condition is more severe 
than that contemplated by the 30 percent rating currently 
assigned.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

As explained by the Board in its September 2005 decision, the 
veteran was sent a letter in February 2004 which was 
specifically intended to address the requirements of the 
VCAA.  [Although not specifically discussed in the Board's 
September 2005 decision, the veteran was also sent a VCAA 
letter regarding his claim in May 2002.]  The sufficiency of 
the aforementioned VCAA letter and VA's compliance with its 
duty to assist the veteran in substantiating his claim was 
discussed at length by the Board on pages 4-10 of the 
September 2005 decision.  The Joint Motion identified no 
fault in the either VA's compliance with the VCAA or the 
Board's "reasons and bases" discussion of same.  If the 
parties to the Joint Motion believed the Board's VCAA 
discussion was in any way problematical, they would have 
undoubtedly explained such potential error in the body of the 
Joint Motion.  They did not.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [holding that the "Court will 
[not] review BVA decisions in a piecemeal fashion"]; see 
also Fugere v. Derwinski, 
1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992) [noting that "[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"].  The Board 
therefore sees no need to once again explain why there was 
VCAA compliance.  

There is one significant aspect of the VCAA which was not in 
place at the time of the Board's September 2005 decision.  
The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that complying VCAA notice letters must include notice 
regarding degree of disability and effective date.  Although 
the Dingess decision  was known at the time and was not 
mentioned in the Joint Motion or October 2006 Order of the 
Court, the Board assumes that there are no problems in this 
case arising therefrom.  Had the parties to the Joint Motion 
believed that Dingess compliance was problematic, such 
concerns would no doubt have been raised in the Joint Motion.  
See Fugere, supra.  

In any event, it is clear that communications from the RO 
served to impress upon the veteran the need to submit medical 
and other evidence showing the nature and extent of his 
alleged PTSD symptomatology.  The veteran undoubtedly 
understood the need for such evidence, as demonstrated by his 
submission of an April 2002 psychiatric examination report 
from his private psychologist, Dr. M.C.  Both the veteran and 
his attorney have adamantly maintained throughout the 
pendency of the appeal that this examination report 
accurately represents the current state of the veteran's 
psychiatric illness.  In November 2006, the veteran indicated 
that he had nothing further to submit.  It therefore does not 
appear that there is any need for further notice to the 
veteran regarding the degree of disability.

Turning to the matter of effective date, notification 
regarding effective dates is potentially important in cases 
such as this involving an original claim where "staged 
ratings" can be employed.  See generally Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As discussed in greater detail 
below, however, the Board has not staged the veteran's 
disability rating for PTSD.  The increased rating the Board 
has assigned has been made effective from the effective date 
of service connection, which is the earliest date that the 
increased rating may be assigned. [Neither the veteran nor 
his attorney have disagreed with the effective date assigned 
for the grant of service connection for PTSD, and the time 
for doing so has long since expired.  See 38 C.F.R. § 20.302 
(2006); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).]  
Thus, no amount of notice as to effective date would avail 
the veteran.  

The Board also observes that the veteran is represented by 
counsel who is presumably familiar with the law and 
regulations governing the assignment of effective dates.  The 
Board therefore believes that remand of the case for 
additional VCAA notice compliance action is unnecessary.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Analysis

Initial Matter - the Joint Motion

The Board denied the veteran's increased rating claim in 
September 2005 as a matter of law, based solely on his 
failure without good cause to report for multiple VA 
psychiatric examinations.  In denying the increased rating 
claim, the Board relied on that part of 38 C.F.R. § 3.655(b) 
which holds that where a claimant fails to report for an 
examination "scheduled in conjunction with . . . a claim for 
increase, the claim shall be denied."  The Joint Motion, 
however, concluded that the instant claim was not a true 
increased rating claim, but was rather an appeal of an 
original claim.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  As such, the Joint Motion determined that 
the Board's reliance on the above-referenced part of 
38 C.F.R. § 3.655(b) was misplaced.  The Joint Motion instead 
determined that 38 C.F.R. § 3.655(b) was applicable only to 
the extent that it requires appeals from original claims to 
be rated based on the evidence of record.  The Joint Motion 
accordingly indicated that given the procedural posture of 
the case, "the PTSD claim should be decided on the evidence 
of record."  See Joint Motion, at 3.

Because the Joint Motion has been adopted by Order of the 
Court, the Board will rate the veteran's service-connected 
PTSD based on the medical evidence already of record.  In 
this case, the sole piece of psychiatric evidence is an April 
2002 examination report from Dr. M.C., which will be 
discussed in detail below.  As was alluded to above, the 
veteran indicated in November 2006 that he had no additional 
evidence to submit.

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition warrants a 
disability rating higher than that contemplated by the 
current 30 percent evaluation.

After reviewing the evidence now  record, to which it is 
limited per Court's Order, the Board has determined that a 
higher rating of 50 percent is warranted.  As noted elsewhere 
in this decision, the only relevant medical evidence is the 
report of 
Dr. M.C.   

Among other things, a 50 percent rating for PTSD requires 
that difficulty in establishing effective work and social 
relationships be demonstrated.  Dr. M.C.'s report notes that 
the veteran is socially isolated and will typically leave his 
home only when "absolutely necessary."  The veteran reports 
that he "hates crowds" and will apparently avoid them if he 
can.  The veteran also reports that he is "irritable" and 
"explosive" at home, and that such has put a strain on his 
family relationships. 

The veteran has also demonstrated other symptomatology 
congruent with a 50 percent rating such as mood disturbance.  
Dr. M.C. noted that in addition to the veteran's periods of 
"explosivity," he is also depressed "a great deal" of the 
time.  Overall, the veteran's mood was characterized as 
"volatile."  

Dr. M.C. also indicated that although the veteran's long-term 
memory was intact, his short term memory was "extremely 
poor."  It was also noted that the veteran's abstraction 
abilities were "extremely deviant" and that he was only 
able to successfully interpret one in five proverbs.  Speech 
was also noted to be circumlocutory when focused on in-
service stressors.  Memory impairment, impaired abstract 
thinking, and circumlocutory speech are all included in the 
criteria for the assignment of a 50 percent rating.

The Board also notes that Dr. M.C. assigned the veteran a GAF 
score of 47, which is consistent with a rating of 50 percent.  
GAF scores ranging from ranging from 41 to 50 reflect serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  See generally 38 C.F.R. § 4.130 (2006) 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

For these reasons, a 50 percent disability rating is 
warranted.

The Board further concludes that the veteran he has not 
demonstrated the symptomatology required for a 70 percent 
rating or higher.  A 70 percent rating contemplates symptoms 
such as impaired impulse control (such as unprovoked 
irritability with periods of violence).  While, as noted 
above, the veteran's most significant PTSD symptom is 
arguably his irritability and explosive temper, such has 
evidently not resulted in violence either within or without 
the home.  Neither Dr. M.C. or the veteran himself have so 
indicated.

The veteran has also not exhibited difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) or inability to establish and maintain effective 
relationships to a level contemplated by a 70 percent rating.  
Although the veteran's temper undoubtedly effects his 
personal relationships in a negative manner, he has been 
married to the same woman for 50 years and he has 
successfully raised three children, with whom is apparently 
in regular contact.

Moreover, despite his report of being socially isolated, the 
veteran did note that he will occasionally leave the home to 
attend church or perform duties as a member of his local 
American Legion color guard.  The veteran has also worked 
steadily from his discharge from service to the present, and 
currently works in a civil service job for the Army.  Such 
work and social history is incompatible with the 
symptomatology required for a 70 percent rating.

The veteran has also not demonstrated any severe impairment 
in judgment and thinking, nor has he exhibited spatial 
disorientation or neglect of personal appearance and hygiene 
- other requirements necessary for a 70 percent rating.  
Dr. M.C. reported that the veteran was "oriented fairly 
well" and was "completely aware of his environment."  Dr. 
M.C. also noted that there was no manifestation of psychosis 
or gross personality difficulties, and no suicidal or 
homicidal ideation was reported.  Judgment was found to be 
intact.  

Although the veteran's speech was somewhat circumlocutory 
when focused on in-service stressors, his articulation and 
syntax were within normal limits.    Additionally, while the 
veteran was noted to be obsessive about his own personal 
career ambition and thoughts of his World War II experiences, 
Dr. M.C. failed to report any ritualistic behavior. 

For the reasons and bases set forth above, the Board believes 
that the objective evidence in this case reveals a disability 
picture consistent with a 50 percent rating under the 
schedular criteria; it does not disclose the impairment of 
thought processes required for the assignment of a 70 percent 
rating.

There is no evidence of pathology congruent with the 
assignment of a 100 percent rating, which involves total 
social and occupational impairment.  As noted above, the 
veteran is employed and evidently is able to interact 
appropriately with others, albeit with some social isolation 
and irritability.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially-assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
In any event, the only psychiatric evidence of record is the 
April 2002 examination report from Dr. M.C. discussed above.  
With only one examination report of record, and given the 
veteran's disinclination to appear for VA examination or to 
submit additional evidence, it would be nearly impossible to 
assign multiple disability ratings for given time periods.  
The Board accordingly finds that the increased 50 percent 
rating it has assigned should be made effective from the 
effective date of service connection for PTSD.



Extraschedular rating

In the December 2004 SOC, the RO specifically included the 
regulations pertaining to extraschedular evaluations.  Since 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2006) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

Neither the veteran nor his attorney has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for PTSD.  Indeed, it does not appear that he 
has ever been hospitalized for psychiatric illness.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
As discussed above, the veteran is currently working full 
time and it appears that he has regularly done so since his 
discharge from military service.  While such employment is 
undoubtedly made more difficult by the veteran's irritability 
and anger management problems, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated in the 50 percent rating the Board 
has assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports a rating of 50 
percent and no higher for the veteran's service-connected 
PTSD.  The benefit sought on appeal is accordingly granted to 
that extent.


ORDER

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


